Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               July 20, 2020

The Court of Appeals hereby passes the following order:

A21E0002. NANCE et al. v. HOUSTON COUNTY BOARD OF EDUCATION
    et al.

      Movant filed this emergency motion for supersedeas and motion to expedite
to the Supreme Court of Georgia. On July 20, 2020, the Supreme Court transferred
this case to the Court of Appeals. Movant filed a substantially similar motion with
this Court on July 17, 2020, which we denied.
      Because Movant’s motion does not meet the criteria set forth in Court of
Appeals Rule 40 (b), this motion is hereby DENIED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/20/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.